Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on March 12, 2021. In virtue of this communication, claims 1-20 are currently presented in the instant application.
Drawings
The drawings submitted on March 12, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2021/0282084 A1 (herein “Catovic”).

Consider claim 1, Catovic teaches a wireless user equipment device (UE) (see Catovic Fig. 16, [0126] note communication device 1600), comprising: 
a radio (see Catovic Fig. 16, [0126] note transceiver 1608); 
a non-transitory computer-readable memory medium (see Catovic Fig. 16, [0127] note computer-readable medium 1612); and 
a processor operably coupled to the radio and the memory medium (see Catovic Fig. 16, [0127] note processor 1604), wherein the radio, the memory medium, and the processing element are configured to: 
(see Catovic [0067] note roaming scenario); 
receive a mapping list including a mapping of a plurality of public land mobile networks (PLMNs) to corresponding single network slice selection assistance information (S-NSSAI) values (see Catovic [0068]-[0069] note NSSAI IE indicating up to sixteen S-NSSAI values in a configured NSSAI sent by the network where S-NSSAI values may be mapped to a HPLMN SST field); 
determine, from the mapping list, an available PLMN of the plurality of PLMNs that is mapped to a preferred S-NSSAI value of the UE (see Catovic Fig. 8, [0087]-[0090] note selecting a PLMN from preferred network list (PNL)); and 
establish a connection with the available PLMN using a first radio access technology (RAT) (see Catovic Fig. 8, [0087]-[0090] note register with the selected network).
Claim(s) 13 and 17 is/are rejected for at least the same reason(s) set forth in claim 1.

Consider claim 2, Catovic teaches wherein the radio, the memory medium, and the processing element are further configured to: at least in part in response to determining that the UE is in the roaming scenario, transmit a registration request to a visitor PLMN (see Catovic [0067], [0071]), wherein the mapping list is received from the visitor PLMN responsive to the registration request (see Catovic [0072]).

Consider claim 3, Catovic teaches wherein the registration request includes the preferred S-NSSAI value (see Catovic [0071]), and wherein the mapping list includes a mapping of an equivalent PLMN to the preferred S-NSSAI value (see Catovic [0098], [0105]).
Claim(s) 14 and 18 is/are rejected for at least the same reason(s) set forth in claim 3.

Consider claim 4, Catovic teaches wherein the mapping list is received from a home PLMN (HPLMN) of the UE over non-3rd generation partnership (non-3GPP) access (see Catovic [0069], [0093], [0098]).

Consider claim 5, Catovic teaches wherein the mapping list is received from a server over a RAT different from the first RAT (see Catovic [0091]).


Consider claim 6, Catovic teaches wherein the mapping list is received from a Universal Mobile Telecommunications Service (UMTS) subscriber identity module (USIM) of the UE (see Catovic [0084], [0188]).

Consider claim 7, Catovic teaches wherein the radio, the memory medium, and the processing element are further configured to: periodically update the mapping list by receiving an updated mapping list from a home PLMN (HPLMN) of the UE, and store the updated mapping list in the USIM (see Catovic [0071], [0090], [0092], [0097]).

Consider claim 8, Catovic teaches wherein the available PLMN includes an equivalent PLMN of the UE (see Catovic [0105]).

Consider claim 9, Catovic teachees wherein the mapping list further includes a preference ranking of the plurality of PLMN IDs (see Catovic [0090]), and 
wherein said determining the available PLMN mapped to the preferred S-NSSAI value of the UE is performed further based at least in part on the preference ranking of the plurality of PLMN (see Catovic [0091]).

Consider claim 10, Catovic teaches wherein the mapping list is included within a steering of roaming (SoR) container received from a home PLMN (HPLMN) (see Catovic [0069]).

Consider claim 11, Catovic teaches wherein the preferred S-NSSAI value of the UE includes an S-NSSAI value associated with a service type of an application running on the UE (see Catovic [0065]).
Claim(s) 16 and 20 is/are rejected for at least the same reason(s) set forth in claim 11.

Consider claim 12, Catovic teaches wherein the first RAT includes a 5th Generation New Radio (5G NR) RAT (see Catovic [0041]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647